DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 02 April 2021, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 1-9 and 11-21 has been withdrawn. 

Allowable Subject Matter
Claims 1-9 and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 13, and 20 each require at least a video processing method, comprising: determining, by circuitry of a terminal, a second video frame portion associated with a second time point that is after a first time point associated with a first video frame portion of a video; generating by the circuitry, a transitional video frame based on differences between first color values of pixels in the first video frame portion and second color values of pixels in the second video frame portion, a transitional color value of a pixel at a target pixel location in the transitional video frame being within a target color interval, and the target color interval being determined according to a first 
The prior arts on record teach the following: a video processing method, comprising: determining, by circuitry of a terminal, a second video frame portion associated with a second time point that is after a first time point associated with a first video frame portion of a video; generating by the circuitry, a transitional video frame based on differences between first color values of pixels in the first video frame portion and second color values of pixels in the second video frame portion, a transitional color value of a pixel at a target pixel location in the transitional video frame being within a target color interval, and the target color interval being determined according to a first color value of the first color values that corresponds to the pixel at the target pixel location in the first video frame portion and a second color value of the second color values that corresponds to the pixel at the target pixel location in the second video frame portion; and performing, by the circuitry, display control of the video according to the transitional video frame.
However, none of the prior arts disclose wherein the first color value that corresponds to the pixel at the target pixel location in the first video frame portion is one 

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jared Walker/Primary Examiner, Art Unit 2426